
	

113 SRES 492 ATS: Congratulating “A Prairie Home Companion” on its 40 years of engaging, humorous, and quality radio programming. 
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 492
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Ms. Klobuchar (for herself and Mr. Franken) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating A Prairie Home Companion on its 40 years of engaging, humorous, and quality radio programming. 
	
	
		Whereas, for 40 years, A Prairie Home Companion has brought listeners from around the country to the fantastic town of Lake Wobegon, Minnesota;Whereas, in 2014, A Prairie Home Companion is a 2 hour radio variety program performed live that airs on	Saturday afternoons ;Whereas over 600 radio stations carry A Prairie Home Companion to 4,000,000 listeners each week;Whereas A Prairie Home Companion  was created by and is hosted by a Grammy Award winner who received the award in 1998 for  Lake Wobegon Days;Whereas 12 people were in the audience for the first broadcast of A Prairie Home Companion on July 6, 1974, at the Janet Wallace Auditorium at Macalester College in Saint Paul, Minnesota;Whereas, in 2014, A Prairie Home Companion is broadcast from the Fitzgerald Theater in Saint Paul, Minnesota, a historic building that is
			 over 100 years old and was named after United States citizen and author F.
			 Scott Fitzgerald;Whereas A Prairie Home Companion has won a Peabody Award;Whereas A Prairie Home Companion has broadcast from Canada, Ireland, Scotland, England, Germany, Iceland, and nearly every State in
			 the United States;Whereas A Prairie Home Companion inspired a movie by the same name, which itself won 4 international awards; andWhereas in Lake Wobegon all the women are strong, all the men are good looking, and all the
			 children are above average: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates—(A)the cast and crew of  A Prairie Home Companion for 40 years of engaging, humorous, and quality radio programming; and(B)Minnesota Public Radio and American Public Media for bringing A Prairie Home Companion into the homes of millions for 40 years; and(2)directs the Secretary of the Senate to transmit an enrolled copy of this resolution to the creator
			 and host of  A Prairie Home Companion.
